Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (together with the Term Sheet (as defined below), this
“Agreement”) is made and entered into as of May 19, 2020, by and between R. R.
Donnelley & Sons Company, a Delaware corporation (the “Company”), each of the
undersigned noteholders listed on Schedule I hereto (the “Noteholders”), and the
affiliated manager of each (collectively with the Noteholders, the “Holder”).
References herein to the “Holder” shall refer to the individual Noteholders
and/or such manager, individually or collectively, as the context may require.

W I T N E S S E T H

WHEREAS, the Company and the Holder have previously negotiated the terms set
forth in the Summary of Proposed Terms and Conditions attached as Exhibit A
hereto (the “Term Sheet”);

WHEREAS, each Noteholder is the beneficial owner of the aggregate principal
amount of the Support Notes set forth on Schedule I hereto;

WHEREAS, the Company desires to issue to holders of the Old Notes (including the
Noteholders) the New Notes in the Exchange Offers and solicit consents in the
Consent Solicitations on the terms, and subject to the conditions, set forth in
this Agreement, the Term Sheet and the Company’s prospectus and consent
solicitation statement to be filed with the Securities and Exchange Commission
(the “SEC”) on the date hereof (as amended, supplemented or otherwise modified
from to time in accordance with its terms, the “Prospectus”); and

WHEREAS, each Noteholder desires to validly tender (and not withdraw) all of the
Support Notes and provide its consent to the Consent Solicitations on the terms,
and subject to the conditions, set forth in this Agreement, the Term Sheet and
the Prospectus.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1.    Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed thereto in the Term Sheet or,
if not defined therein, in the Prospectus.

SECTION 2.    The Exchange Offers and Consent Solicitations.

(a)    On the basis of the representations, warranties and agreements and
subject to the terms and conditions set forth herein and in the Term Sheet and
the Prospectus, each Noteholder agrees to validly tender (and not withdraw) the
Support Notes and provide its consent to the Consent Solicitations at or prior
to the Early Tender Time, and the Company agrees to issue the New Notes to the
holders of the Old Notes on the Settlement Date. The



--------------------------------------------------------------------------------

Holder (including each Noteholder) hereby acknowledges and agrees to the terms
and conditions of the Exchange Offers and Consent Solicitations set forth in the
Term Sheet and the Prospectus as filed with the SEC on the date hereof.

(b)    To the extent that the Holder or any of its affiliates holds any other
Old Notes at or prior to the Early Tender Time or the Expiration Time, the
relevant entity shall validly tender (and not withdraw) such Old Notes and
provide its consent to the Consent Solicitations at or prior to the Early Tender
Time or Expiration Time, as applicable (it being understood and agreed that any
tender after the Early Tender Time shall not be entitled to the Early Tender
Consideration).

(c)    If the Holder has complied with its obligations under this Section 2 and
the Maximum Exchange Amount would result in less than all of the Support Notes
being accepted by the Company for exchange in the Exchange Offers, the Company
shall increase the Maximum Exchange Amount to the extent necessary such that all
Support Notes would be accepted for exchange in accordance with the terms and
conditions set forth in the Prospectus (it being understood and agreed that the
Support Notes would be accepted for exchange on the same basis as all other Old
Notes having the same Acceptance Priority Level validly tendered and not
withdrawn by the holders thereof). The Company shall not accept Old Notes of any
series for exchange in the Exchange Offers, without accepting the Old Notes of
each series tendered by the Holder.

(d)    The Company shall not, without the prior written consent of the
Supporting Holder, amend or modify the Exchange Offers to eliminate the
condition that, based upon the exchange ratios set forth in the Prospectus, an
amount of Old Notes (including the Support Notes) shall have been validly
tendered and not withdrawn such that the aggregate principal amount of New Notes
to be issued would be equal to or greater than $140,000,000.

(e)    As further described in the Term Sheet and the Prospectus,
notwithstanding anything to the contrary herein, the Company will have the right
to terminate or withdraw the Exchange Offers and the Consent Solicitations,
either as a whole, or (except as set forth in the last sentence of paragraph
(c) above) with respect to one or more series of Old Notes, at any time and for
any reason.

SECTION 3.    Settlement. The settlement of the Exchange Offers and Consent
Solicitations shall take place on the Settlement Date on terms, and subject to
the conditions, set forth in this Agreement, the Term Sheet and the Prospectus.

SECTION 4.    Representations and Warranties of the Noteholders. Each applicable
Noteholder represents and warrants to the Company, as of the date hereof and as
of the Early Tender Time and the Settlement Date, as follows:

(a)    Title to Notes.

(i)    The Noteholder is the sole beneficial owner of the Support Notes in the
aggregate principal amount set forth opposite its name on Schedule I hereto. As
of the date hereof, other than as set forth on Schedule I, neither the Holder
nor any of its affiliates holds any Old Notes.



--------------------------------------------------------------------------------

(ii)    Other than customary margin lending arrangements, which shall be
terminated on or prior to the Settlement Date (the “Margin Arrangements”), the
Support Notes are held by the Noteholder free and clear of all liens, pledges,
hypothecations, charges, mortgages, security interests or encumbrances of any
kind (collectively, “Liens”).

(iii)    Other than this Agreement and the Margin Arrangements, the Noteholder
is not party to or bound by any contract, option or other arrangement or
understanding with respect to the purchase, sale, delivery, transfer, gift,
pledge, hypothecation, encumbrance, assignment or other disposition or
acquisition of (including by operation of law) any Old Notes (or any rights or
interests of any nature whatsoever in or with respect to any Old Notes), or as
to voting, agreeing or consenting (or abstaining therefrom) with respect to any
amendment to or waiver of any terms of, or taking any action whatsoever with
respect to, the Support Notes or any indenture governing the Old Notes (each, an
“Old Notes Indenture”).

(b)    Existence; Authority; Binding Effect.

(i)    The Noteholder is duly formed, validly existing and in good standing or
active under the laws of its jurisdiction of organization.

(ii)    The Noteholder has full legal capacity, power and authority to execute
and deliver this Agreement and any other agreements or instruments executed or
to be executed by it in connection herewith and to consummate the transactions
contemplated herein and therein.

(iii)    The execution, delivery and performance by the Noteholder of this
Agreement and any other agreements or instruments executed or to be executed and
delivered by the Noteholder in connection herewith, and the consummation of the
transactions contemplated by this Agreement and thereby by the Noteholder, have
been duly and validly authorized and approved by the board of directors or other
governing body of the Noteholder, and no other actions on the part of the
Noteholder are necessary in respect thereof.

(iv)    This Agreement is, and each of the other agreements and instruments
executed hereunder by the Noteholder in connection herewith will be, a valid and
binding obligation of the Noteholder, in each case, enforceable against the
Noteholder in accordance with its respective terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws relating to or affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).



--------------------------------------------------------------------------------

(c)    No Conflict. The Noteholder’s execution, delivery and performance of this
Agreement and validly tendering in the Exchange Offers and consenting in the
Consent Solicitations will not conflict with or result in a breach or violation
or imposition of any material Lien upon any property or assets of the Noteholder
or any of its subsidiaries pursuant to (i) the charter, by-laws or similar
organizational documents of the Noteholder or any of its subsidiaries, (ii) any
statute, rule, regulation or order of any governmental or self-regulatory agency
or body or any court, domestic or foreign, having jurisdiction over the
Noteholder, any subsidiary or any of their respective properties, as applicable,
or (iii) any agreement or instrument to which the Noteholder or any subsidiary
is a party or by which the Noteholder or any subsidiary is bound or to which any
of the properties of the Noteholder or any of its subsidiaries is subject,
except in the case of clauses (ii) and (iii) as could not reasonably be expected
to have a Material Adverse Effect. As used in this Agreement, “Material Adverse
Effect” shall mean, with respect to any person, a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of such person and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business, or on the ability of such
person to consummate the transactions contemplated by this Agreement; provided,
however, that the existence, continuation or escalation of any epidemic,
pandemic or similar health crisis, or any condition, change, development or
crisis in connection therewith or resulting therefrom, shall not be construed as
having had or reasonably being expected to have a material adverse effect,
except to the extent of any disproportionate effect on such person and its
subsidiaries, taken as a whole, relative to other participants in the industries
in which such person or its subsidiaries materially participates.

(d)    Consents and Approvals. No consent, approval, order or authorization of,
or registration, declaration, filing with or notice to, any governmental or
self-regulatory agency or body or any other person is required to be obtained,
made or given by or with respect to the Noteholder in connection with the
execution and delivery of this Agreement or any other agreements or instruments
executed and delivered hereunder or thereunder by the Noteholder, or the
performance of any obligations hereunder or thereunder by the Noteholder,
including the Exchange Offers and Consent Solicitations, pursuant to this
Agreement.

(e)    No Brokers or Finders. The Noteholder has not incurred or become liable
for, or entered into any agreement with respect to, any broker’s commission or
finder’s fee relating to the transactions contemplated by this Agreement.

(f)    Advice. The Noteholder has completed its own independent inquiry and has
relied fully upon the advice of its own legal counsel, accountant, financial and
other advisors in determining the legal, tax, financial and other consequences
of this Agreement and the transactions contemplated hereby and the suitability
of this Agreement and the transactions contemplated hereby for the Noteholder
and its particular circumstances.

(g)    [Reserved].

(h)    [Reserved].



--------------------------------------------------------------------------------

(i)    No Other Representations or Warranties. Except for the representations
and warranties contained in Section 5 hereof, none of the Company nor any
affiliate, representative, advisor or agent of the Company nor any other person
has made or is making any representation or warranty of any kind or nature
whatsoever, oral or written, express or implied with respect to the Company,
this Agreement, the Exchange Offers or Consent Solicitations or the transactions
contemplated hereby and the Noteholder disclaims any reliance on any
representation or warranty of the Company or any affiliate, representative,
advisor or agent of the Company except for the representations and warranties
expressly set forth in Sections 5 and 8 hereof.

SECTION 5.    Representations and Warranties of the Company. The Company
represents and warrants to the Holder, as of the date hereof and as of the Early
Tender Time and the Settlement Date, as follows:

(a)    Existence; Authority; Binding Effect.

(i)    The Company is duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of organization.

(ii)    The Company has full legal capacity, power and authority to execute and
deliver this Agreement and any other agreements or instruments executed or to be
executed by it in connection herewith and to consummate the transactions
contemplated herein and therein.

(iii)    The execution, delivery and performance by the Company of this
Agreement and any other agreements or instruments executed or to be executed and
delivered by the Company in connection herewith, and the consummation of the
transactions contemplated hereby and thereby by the Company, have been duly and
validly authorized and approved by the board of directors of the Company, and no
other actions on the part of the Company are necessary in respect thereof.

(iv)    This Agreement is, and the other agreements and instruments executed
hereunder by the Company in connection herewith will be, a valid and binding
obligation of the Company, enforceable against it in accordance with its
respective terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws relating to or affecting enforcement of creditors’ rights generally and
except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

(b)    Consents and Approvals. Except as may be required by the Securities Act
of 1933, as amended (the “Securities Act”) or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and in each case, the rules and
regulations of the SEC thereunder, no consent, approval, order or authorization
of, or registration, declaration, filing with or notice to, any governmental
authority or any other person is required to be obtained, made or given by or
with respect to the Company in connection with the execution and delivery of
this Agreement or any other agreements or instruments executed



--------------------------------------------------------------------------------

and delivered hereunder or thereunder by the Company, or the performance of any
obligations hereunder or thereunder by the Company, including the Exchange
Offers and Consent Solicitations.

(c)    No Conflict. The Company’s execution, delivery and performance of this
Agreement and the Exchange Offers and Consent Solicitations on the terms, and
subject to the conditions, set forth in this Agreement, the Term Sheet and the
Prospectus, will not conflict with or result in a breach or violation or
imposition of any material Lien upon any property or assets of the Company or
any of its subsidiaries pursuant to (i) the charter or by-laws of the Company or
any subsidiary, (ii) any statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company or any such subsidiary or any of their respective properties, as
applicable, or (iii) any agreement or instrument to which the Company or any
such subsidiary is a party or by which the Company or any such subsidiary is
bound or to which any of the properties of the Company or any of its
subsidiaries is subject, except in the case of clauses (ii) and (iii) as
described in the Prospectus or as could not reasonably be expect to have a
Material Adverse Effect.

(d)    Advice. The Company has completed its own independent inquiry and has
relied fully upon the advice of its own legal counsel, accountant, financial and
other advisors in determining the legal, tax, financial and other consequences
of this Agreement and the transactions contemplated hereby and the suitability
of this Agreement and the transactions contemplated hereby for the Company and
its particular circumstances.

(e)    SEC Filings. The Company has made available through the EDGAR system true
and complete copies of the Company’s most recent Annual Report on Form 10-K for
the fiscal year ended December 31, 2019 (as amended prior to the date hereof,
the “10-K”), and all other reports filed by the Company pursuant to Sections
13(a), 13(e), 14 and 15(d) of the Exchange Act since the filing of the 10-K and
during the twelve (12) months preceding the date hereof (collectively, the “SEC
Filings”). Since December 31, 2019, the Company has filed all reports required
to be filed with the SEC pursuant to Sections 13(a), 13(e), 14 and 15(d) of the
Exchange Act. At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the Exchange Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. Since the filing of each of the SEC Filings, no event has occurred
that would require an amendment or supplement to any such SEC Filing and as to
which such an amendment or supplement has not been filed prior to the date
hereof. Since December 31, 2019, except as described in the SEC Filings, no
event or series of events has occurred which, individually or in the aggregate,
has had or would reasonably be expected to have a Material Adverse Effect.

(f)    Financial Statements. The financial statements included in each SEC
Filing comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing (or to the extent corrected by a subsequent restatement) and
present fairly, in all material respects, the



--------------------------------------------------------------------------------

consolidated financial position of the Company as of the dates shown and its
consolidated results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis (except
as may be disclosed therein or in the notes thereto, and, in the case of
quarterly financial statements, as permitted by Form 10-Q under the Exchange
Act). Except as set forth in the Company’s most recent quarterly report on Form
10-Q for the quarter ended March 31, 2020, neither the Company nor any of its
subsidiaries has incurred any liabilities, contingent or otherwise, except those
incurred in the ordinary course of business, since March 31, 2020, none of
which, individually or in the aggregate, have had or would reasonably be
expected to have a Material Adverse Effect.

(g)    Proceedings, Investigations. There is no proceeding, claim or
investigation pending before any Governmental Authority, or threatened against
the Company or any of its properties that, individually or in the aggregate, is
required to be disclosed in the 10-K and which is not so disclosed. For the
purposes hereof, “Governmental Authority” means the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

(h)    Valid Issuance. When the New Notes have been duly executed and
authenticated in accordance with the terms of the New Notes Indenture and
delivered upon consummation of the exchange against receipt of the Support Notes
surrendered in exchange therefor as provided in the Term Sheet and the
Prospectus, the New Notes will constitute valid and binding obligations of the
Company entitled to the benefits of the New Notes Indenture and enforceable
against the Company in accordance with their terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws relating to or affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

(i)    [Reserved].

(j)    No Other Representations or Warranties. Except for the representations
and warranties contained in Sections 4 and 8 hereof, no Noteholder nor any
affiliate, representative, advisor or agent of any Noteholder nor any other
person has made or is making any representation or warranty of any kind or
nature whatsoever, oral or written, express or implied with respect to any
Noteholder, this Agreement, the Exchange Offers, Consent Solicitations or the
transactions contemplated hereby and the Company disclaims any reliance on any
representation or warranty of any Noteholder or any affiliate, representative,
advisor or agent of any Noteholder except for the representations and warranties
expressly set forth in Sections 4 and 8 hereof.



--------------------------------------------------------------------------------

SECTION 6.    Restrictions on Transfer. From the date hereof until the earlier
of (a) the termination of this Agreement in accordance with its terms and
(b) the Settlement Date, the Noteholders agree that they shall not, except
pursuant to the terms of this Agreement, directly or indirectly (A) sell,
deliver, transfer, give, pledge, encumber, assign or otherwise dispose of or
enter into any contract, option, derivative, swap, hedge or other arrangement or
understanding with respect to the sale, delivery, transfer, gift, pledge,
hypothecation, encumbrance, assignment or other disposition of (including by
operation of law) any Support Notes (or any rights or interests of any nature
whatsoever in or with respect to any Support Notes), or as to voting, agreeing
or consenting (or abstaining therefrom) with respect to any amendment to or
waiver of any terms of, or taking any other action whatsoever with respect to,
the Old Notes and/or the applicable Old Indenture, or (B) agree (whether or not
in writing) to take any of the actions referred to in the foregoing clause (A);
provided that any Noteholder may transfer Support Notes to any controlled
affiliate of the Holder that becomes a noteholder and is assigned the rights and
obligations of this Agreement in accordance with Section 14(i).

SECTION 7.    Publicity. The Company agrees, promptly upon executing this
Agreement and the Exchange Agreement (as defined below), to issue a press
release substantially in the form of Exhibit B hereto. The Holder consents to
the filing of the form of this Agreement by the Company with the SEC and the
description of this Agreement in the Prospectus on a basis substantially
consistent with the description thereof in the Term Sheet, and the Holder shall
not issue any press release, make any public statement or make any filings with
any governmental or self-regulatory agency or body regarding this Agreement or
the Exchange Agreement or the transactions contemplated hereby or thereby
without the prior consent of the Company, which consent shall not be
unreasonably withheld.

SECTION 8.    Information. Each Noteholder acknowledges and agrees that (i) the
Company currently may have, and later may come into possession of,
material, non-public information regarding the Company (financial or otherwise),
including, but not limited to, results of operations, businesses, properties,
plans (including acquisition and divestiture plans and liability management,
capital raising and other balance sheet plans) and prospects (collectively,
“Information”), which Information is not currently known to the Noteholder and
may (x) impact the value of the applicable Support Notes or the New Notes and
(y) be material to the Noteholder’s decision to enter into this Agreement,
(ii) the Company has no duty to disclose to the Noteholder any of the
Information, (iii) the Company possesses the Information and after discussing
these matters with the Noteholder’s counsel and such other advisors as the
Noteholder deems appropriate, the Noteholder wishes to consummate the
transactions contemplated by this Agreement, which are the result of independent
arms-length negotiations between the Company and the Noteholder, notwithstanding
the Noteholder’s lack of knowledge of the Information and (iv) the Noteholder
does not wish to receive any such Information, has not received any such
Information and will not request from the Company any Information the Company
may now have or of which the Company may later come into possession.

SECTION 9.    Release.

(a)    Without in any way limiting a Claim (as defined below) or potential Claim
for breach of any representations, warranties or obligations under this
Agreement, effective as of the Settlement Date, the Support Notes, on behalf of
itself and its Representatives (as defined below) (collectively, the “Holder
Releasing Parties”), hereby unconditionally and irrevocably waives, releases and
discharges the Company and all of the directors,



--------------------------------------------------------------------------------

managers, officers, employees, equityholders, attorneys, subsidiaries,
affiliates, attorneys, agents, representatives and their respective successors
and assigns (collectively, the “Representatives”) of the Company from any and
all claims, demands, actions, causes of action, damages, judgments, Liens,
suits, losses, costs, expenses and liabilities of any kind (including, but not
limited to, any and all claims alleging violations of federal or state
securities laws, common-law fraud or deceit, breach of fiduciary duty,
negligence or otherwise) (collectively, “Claims”), known or unknown, anticipated
or unanticipated, suspected or unsuspected, asserted or unasserted, fixed,
contingent or conditional, at law or in equity, arising out of or in any way
relating to (a) the applicable Old Notes Indenture or the applicable Support
Notes, or any other matters connected with such Old Notes Indenture or such
Support Notes, in each case by reason of any circumstance, action, cause or
thing whatsoever to the extent arising (x) on or prior to the date hereof or
(y) out of, or relating to, any actions, dealings or matters occurring on or
prior to the date hereof for or on account of, or in relation to, or in any way
in connection with this Agreement or the Prospectus, Exchange Offers or Consent
Solicitations, or (b) the existence or substance of the Information or the fact
that the Information has not been disclosed to the Holder. The Holder Releasing
Parties hereby represent that they have not assigned or transferred any interest
in any Claims against the Company or any of its Representatives on or prior to
the date hereof.

(b)    Without in any way limiting a Claim or potential Claim for breach of any
representations, warranties or obligations under this Agreement, effective as of
the Settlement Date, the Company, on behalf of itself and its Representatives
(collectively, the “Company Releasing Parties”), hereby unconditionally and
irrevocably waives, releases and discharges the Holder and its Representatives
from any and all Claims, known or unknown, anticipated or unanticipated,
suspected or unsuspected, asserted or unasserted, fixed, contingent or
conditional, at law or in equity, arising out of or in any way relating to the
applicable Old Notes Indenture or the applicable Support Notes, or any other
matters connected with such Old Notes Indenture or such Support Notes, in each
case by reason of any circumstance, action, cause or thing whatsoever to the
extent arising (x) on or prior to the date hereof or (y) out of, or relating to,
any actions, dealings or matters occurring on or prior to the date hereof for or
on account of, or in relation to, or in any way in connection with this
Agreement or the Prospectus, Exchange Offers or Consent Solicitations. The
Company Releasing Parties hereby represent that they have not assigned or
transferred any interest in any Claims against the Holder or any of its
Representatives on or prior to the date hereof.

SECTION 10.    Conditions to Closing.

(a)    General. The obligations of each party hereto to effect the transactions
contemplated by this Agreement, and to execute and deliver documents, if
applicable, and to take the actions required hereby are subject to the
satisfaction at or prior to the relevant time for performance of the following
conditions:

(i)    no governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) that is in effect and precludes consummation of the transactions
contemplated hereby; and



--------------------------------------------------------------------------------

(ii)    no statute, rule, regulation, order, injunction or decree shall have
been enacted, entered, promulgated or enforced by any governmental authority
that prohibits or makes illegal this Agreement or the transactions contemplated
hereby.

(b)    Conditions to Obligations of the Holder. The obligations of the Holder to
effect the transactions contemplated by this Agreement, and to execute and
deliver documents, if applicable, and to take the actions required hereby are
subject to the satisfaction, or the waiver thereof by the Holder, at or prior to
the Early Tender Time, or other relevant time for performance, as applicable, of
the following conditions:

(i)    the representations and warranties of the Company contained in Section 5
hereof shall be true and correct in all material respects on and as of the date
hereof and the Early Tender Time, or other relevant time for performance, if
applicable, and the Settlement Date, with the same force and effect as though
made on and as of such date;

(ii)    the Company shall have performed or complied with, in all material
respects, its covenants required to be performed or complied with prior to, or
as of, the Early Tender Time, or other relevant time for performance, if
applicable, under this Agreement;

(iii)    the form of the New Notes Indenture shall have been filed with the SEC
at or prior to the Early Tender Time in form and substance reasonably acceptable
to the Holder (it being understood and agreed that the New Notes Indenture shall
be deemed to be in form and substance reasonably acceptable to the Holder if it
is in substantially the same form as the indenture and supplemental indenture,
each dated as of March 30, 2020, governing the Company’s 8.50% Senior Notes due
2029, with (x) changes necessary to conform to the “Description of the New
Notes” section of the Prospectus and (y) changes related to the qualification of
the New Notes Indenture pursuant to the Trust Indenture Act of 1939, as
amended); and

(iv)    the Company shall have obtained ratings, prior to the Early Tender Time,
from two or more nationally recognized statistical ratings organizations, at
least one of which shall be Moody’s Investors Service Inc., with respect to each
of (x) the Company’s 8.50% Senior Notes due 2029 and (y) the New Notes.

(c)    Conditions to Obligations of the Company. The obligations of the Company
to effect the transactions contemplated by this Agreement, and to execute and
deliver documents, if applicable, and to take the actions required hereby are
subject to the satisfaction, or the waiver thereof by the Company, at or prior
to the Settlement Date, or other relevant time for performance, as applicable,
of the following conditions:

(i)    the representations and warranties of the Holder contained in
Section 4(a) hereof shall be true and correct in all respects, and all other
representations and warranties of the Holder contained in Section 4 hereof shall
be true and correct in all material respects, on and as of the date hereof and
the Settlement Date, as applicable, with the same force and effect as though
made on and as of such date;



--------------------------------------------------------------------------------

(ii)    the Noteholders shall have validly tendered (and not withdrawn) all of
the Support Notes in the Exchange Offers and given their consent in the Consent
Solicitations; and

(iii)    The Holder shall have performed or complied with, in all material
respects, its covenants required to be performed or complied with prior to, or
as of, the Settlement Date under this Agreement.

SECTION 11.    Termination.

(a)    Termination Events. This Agreement may be terminated:

(i)    by either the Company, upon delivery of written notice of termination by
the Company to the Holder, or the Holder, upon delivery of written notice of
termination by a Noteholder to the Company, if the Settlement Date has not
occurred on or before 5:00 p.m., Eastern Time on June 30, 2020 or, in the case
of a review by the U.S. Securities and Exchange Commission of the Form S-4
relating to the Exchange Offers, August 7, 2020 (the “End Date”); provided,
however, that none of the parties shall be entitled to terminate this Agreement
pursuant to this Section 11(a)(i) if (1) such party is in material breach of
this Agreement as of the End Date or (2) any breach of this Agreement by such
party has caused the failure of any condition set forth in Section 10(a) or (in
the case of any such breach by the Holder) 10(b) or (in the case of any such
breach by the Company) 10(c) as of the End Date;

(ii)    by the Company, upon delivery of written notice of termination by the
Company to the Holder, if (A) the Holder has breached or failed to perform any
of its covenants or other agreements contained in this Agreement to be complied
with by it such that the condition set forth in Section 10(c)(iii) would not be
satisfied or (B) there exists a breach of any representation or warranty of the
Noteholders contained in Section 4 of this Agreement such that the condition set
forth in Section 10(c)(i) would not be satisfied, and, in the case of both
clause (A) and clause (B) above, such breach or failure to perform (x) has not
been waived by the Company or cured on or before the earlier of two (2) business
days after receipt by the Holder of written notice thereof or the End Date or
(y) is incapable of being cured by the Holder by the End Date; provided,
however, that the Company shall not be entitled to terminate this Agreement
pursuant to this Section 11(a)(ii) if the Company is also in material breach of
this Agreement at such time; or

(iii)    by the Holder, upon delivery of written notice of termination by the
Holder to the Company, if (A) the Company has breached or failed to perform any
of its covenants or other agreements contained in this Agreement to be complied



--------------------------------------------------------------------------------

with by it such that the condition set forth in Section 10(b)(ii) would not be
satisfied, or (B) there exists a breach of any representation or warranty of the
Company contained in Section 5 of this Agreement such that the condition set
forth in Section 10(b)(i) would not be satisfied, and, in the case of each of
clauses (A), and clause (B) above, such breach or failure to perform (x) has not
been waived by the Holder or cured on or before the earlier of two (2) business
days after receipt by the Company of written notice thereof or the End Date or
(y) is incapable of being cured by the Company by the End Date; provided,
however, that the Holder shall not be entitled to terminate this Agreement
pursuant to this Section 11(a)(iii) if the Holder is also in material breach of
this Agreement at such time.

(b)    Effect of Termination. In the event of termination of this Agreement by
any party as provided in Section 11(a), this Agreement shall forthwith become
void and there shall be no liability or obligation on the part of any party (or
any other person) with respect to this Agreement or the transactions
contemplated by this Agreement; provided, however, that notwithstanding the
foregoing, (i) no such termination shall relieve a party from any breach by any
party prior to such termination and (ii) the provisions of Sections 7 (only with
respect to a termination of this Agreement pursuant to this Section 11(a)(iii)
by the Company), 8, 11, 12 and 14 shall survive such termination.

SECTION 12.    Fees and Expenses. Except as set forth in the Exchange Agreement,
dated the date hereof, among the parties hereto (the “Exchange Agreement”), all
fees and expenses incurred in connection with or related this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such fees or expenses, whether or not such transactions are consummated.

SECTION 13.    [Reserved].

SECTION 14.    Miscellaneous.

(a)    Amendments and Waivers. Other than any waiver of a condition of Section 9
by a party entitled to provide such a waiver under Section 9, amendments or
modifications to this Agreement may only be made, and compliance with any term,
covenant, agreement, condition or provision set forth herein may only be omitted
or waived (either generally or in a particular instance and either retroactively
or prospectively), upon the written consent of each party hereto.



--------------------------------------------------------------------------------

(b)    Notices. All notices, requests, consents, reports and demands shall be in
writing, shall be deemed effectively given upon receipt and shall be hand
delivered, sent by facsimile or other electronic transmission (including email),
or mailed, postage prepaid, to the applicable party hereto at the applicable
addresses and email addresses set forth below or, in each case, to such other
address or email address of a party as may be furnished in writing by such party
to the other parties hereto:

(i)      If to the Company, to:

R. R. Donnelley & Sons Company

35 West Wacker Drive

Chicago, IL 60601

Attention: Deborah L. Steiner

Email: deborah.l.steiner@rrd.com

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention: Shilpi Gupta, Esq. and Michael J. Zeidel, Esq.

Email: shilpi.gupta@skadden.com and

michael.zeidel@skadden.com

(ii)    If to the Holder, to the applicable addresses and email addresses set
forth on the signature pages hereto.

(c)    Titles and Headings. The section headings herein are for convenience only
and shall not affect the construction hereof.

(d)    Execution in Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original but all of which
together shall constitute but one and the same instrument. Multiple counterparts
of this Agreement may be delivered via facsimile or other electronic means, with
the intention that they shall have the same effect as an original counterpart
hereof.

(e)    Governing Law; Jurisdiction; Jury Trial. This Agreement shall in all
respects be construed in accordance with and governed by the substantive laws of
the State of New York, without reference to any choice of law rules (whether of
the State of New York or any other jurisdictions) to the extent such rules would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the jurisdiction of the state
and federal courts sitting in New York, New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------

(f)    Limitation on Damages. Notwithstanding anything to the contrary in this
Agreement, in no event shall a party hereto be liable under this Agreement to
any other party hereto for (i) any exemplary or punitive damages or (ii) any
special, consequential, incidental or indirect damages or lost profits.

(g)    Specific Performance. Each party recognizes and acknowledges that any
breach of covenants or other commitments contained in this Agreement may cause
the other party to sustain injury or irreparable harm for which it would not
have an adequate remedy at law for monetary damages. Therefore, each party
agrees that in the event of any such breach, the other party shall be entitled
to the remedy of specific performance of such covenants or commitments and
preliminary and permanent injunctive and other equitable relief in addition to
any other remedy to which it may be entitled, at law or in equity, and the
parties further agree to waive any requirement for the securing or posting of
any bond in connection with the obtaining of any such injunctive or other
equitable relief.

(h)    Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

(i)    Parties in Interest: Assignment. This Agreement binds and inures solely
to the benefit of each party hereto and its successors and assigns and nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other person any rights, benefits or remedies of any nature whatsoever under or
by reason of this Agreement. This Agreement may not be assigned by any party
without the prior written consent of the other parties hereto; provided that
this Agreement may be assigned by any Noteholder to any controlled affiliate of
the Holder that becomes a noteholder of any Old Notes following the date of this
Agreement upon written notice to the Company. Any purported assignment without
consent as required by this Section 14(i) shall be null and void.

(j)    Severability. In the event that one or more provisions of this Agreement
shall be deemed or held to be invalid, illegal or unenforceable in any respect
under any applicable law, this Agreement shall be construed with the invalid,
illegal or unenforceable provision deleted, and the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected or impaired thereby.

(k)    Further Assurances. From time to time, as and when requested by any party
hereto, the other parties hereto will execute and deliver, or cause to be
executed and delivered, all such documents and instruments as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.